Title: Report on Instructions to John Jay, [2 May] 1781
From: Continental Congress
To: 



[2 May 1781]
The Committee to whom was referred the letter from Mr. Jay dated the 6th. of Novr. last with sundry other papers report the following answer thereto. (Instructions to the honl Mr. Jay Minister plenipotentiary of these united States at the Court of Madrid.)
Sir
Your letter of the 6th. of November last detailing your proceedings from the 26th. of May down to that period has been received by the United States in Congress Assembled. At the same time was received your letter of the 30th. of November with the several papers therein referred to.
It is with pleasure Sir I obey the direction of Congress to inform you that throughout the whole course of your negociations & transactions in which the utmost address & discernment were often necessary to reconcile the respect due to the dignity of the United States with the urgency of their wants, and the complaisance expected by the Spanish Court, Your Conduct is entirely approved by them. It is their instruction that you continue to acknowledge on all suitable occasions the grateful impression made on these States by the friendly disposition manifested towards them by his C. M. and particularly by the proofs given of it in the measures which he has taken & which it is hoped he will further take for preserving their credit, and for aiding them with a supply of Cloathing for their army. You are also authorized & instructed to disavow in the most positive & explicit terms any secret understanding or negociations between the U. States & G. Britain, to assure his C. M. that such insinuations have no other source than the insidious designs of the common Enemy, and that as the U. S. have the highest confidence in the honor & good faith both of his M. C. and of his C. Majestys, so it is their inviolable determination to take no step which shall depart in the smallest degree from their engagements with either.
Should the Court of Spain persist in the refusal intimated by its Minister, to accede to the Treaty between the U. States & his M. C. Majesty, or to make it the basis of its negociations with you, the difficulty, it is conceived may easily be avoided, by omitting all express reference to that treaty, and at the same time conforming to the principles and tenor of it; and you are accordingly authorized so far to vary the plan of your original instructions. As his M. C. M. however may justly expect, in a matter which so nearly concerns him and which was brought into contemplation in the Treaty he so magnanimously entered into with these States, the strongest marks of attention and confidence, you will not fail to maintain in the several steps of your negociation a due communication with his Minister at the Court of Spain, and to include his interests as far as circumstances will warrant.
You are authorized to acquaint his C. M. that not only entire liberty will be granted, during the war at least, to export naval stores for the royal marine, but that every facility will be afforded for that purpose.
Congress are willing to deliver over to his C. Majesty’s service the 74 gun ship now on the Stocks at Portsmouth in New Hamshire, on his replacing all the expences as nearly as they can be liquidated which shall have been incurred at the time of her actual transfer. The first cost as she now stands is upwards of 60,000 Spanish Milled dollars. The further cost of completing her Hull and launching her will it is computed amount to upwards of 40,000 more. All the materials necessary for rigging and arming her must be imported. No engagement can be made for American Seamen to navigate her.
As Congress have no controul over the Captains of private Vessels, however proper your hints may be of obliging them to give a passage to American Seamen returning home from foreign ports, and to send an Officer with the dispatches entrusted to them for foreign Ministers, it is impracticable to carry them into execution. You will therefore continue to provide for these objects for the present in the best manner you can. As soon as the U. States are in condition to establish Consuls in the principal ports of the States with which they have intercourse, the difficulty will be removed, or if any other practicable remedy be suggested in the mean time, it will be applied.
The Letter of which you enclose a copy from Stephen Audibert Caille stiling himself Consul for unrepresented nations at the Court of Morocco, had before been received through the hands of Docr. Franklin. If you shall see no objection to the contrary you will correspond with him and assure him in terms the most respectful to the Emperor that the United States in Congress assembled entertain a sincere disposition to cultivate the most perfect friendship with him and that they will embrace a favorable occasion to announce their wishes in form.
The generous & critical services rendered these U. States by Messrs. Neufville & son have recommended them to the esteem & confidence of Congress. You will signify as much to them and that their services will not be forgotten whenever a proper occasion offers of promoting their interests.
Your intimation with respect to complimenting his C. Majesty with a handsome fast sailing packet boat, claims attention, but the variety of publick embarrassments will render the execution of it very uncertain.
Congress agree to an extension of Col. Livingston’s furlough till the further order of Congress which you will make known to him.
Your letter of the  of September last was rec’d. on the  of  . No bills have been drawn on you since. That of the  was received on the  of  and in consequence of it the sale of the bills already drawn but then remaining on hand was countermanded.
By a letter from Mr. Carmichael dated the 22d of February and rec’d. on the 27th of April last, Congress are informed that you had received dispatches from them dated in October. These must have contained their instructions to you to adhere to the claim of the United States to the navigation of the Mississippi. A reconsideration of that subject determined Congress on the  of  to recede from that instruction so far as it insisted on their claim to the navigation of that river below the 31st degree of Latitude, and to a free port or ports below the same. On the receipt of this latter instruction, Congress have little doubt that the great obstacle to your negociations will be removed, and that you will not only be able without further delay to conclude the proposed alliance with his C. Majesty; but that the liberality & friendly disposition manifested on the part of the United States by such a cession will induce him to afford them some substantial & effectual aid in the article of money. The Loss attending the negociation of bills of exchange has been severely felt. A supply of specie through the Havannah would be much more convenient and acceptable.
